Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 04/21/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dual catalytic zone" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the liquid hydrocarbon stream" in 29.  There is insufficient antecedent basis for this limitation in the claim. It appears that this recitation refers back to “the vaporized liquid hydrocarbon stream” of line 7.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Muhaish (US 2016/0257564).
Regarding claims 1 and 10; Al-Muhaish teaches a process for producing a hydrogen rich gas stream from a vaporized liquid hydrocarbon stream (para. 0015), the process comprising the steps of introducing steam to a mixer wherein the steam is at a temperature of up to 350 C and atmospheric pressure (it appears that all processes in the reference take place at atmospheric pressure absent a showing to the contrary, para. 0058, 0062), introducing air to the mixer (para. 0015), introducing a vaporized liquid hydrocarbon stream to the mixer, mixing the steam, air, and vaporized naphtha to produce a mixed feed (para. 0057), wherein a dual catalytic zone comprises a combustion zone comprising a seven component catalyst, the catalyst comprising nickel (0.5-15%), rhodium (0-2%), rhenium (0-2%), platinum (0.1-2%), cerium oxide (0.5-10%), lanthanum oxide (0.5-5%), zirconium oxide (0-1%), and a refractory support in the remaining amount (para. 0021), and contacting the vaporized hydrocarbon, steam, and air with the catalyst to produce a hydrogen rich stream (para. 0016). Additionally, it appears that the catalyst described above meets the limitation of a dual zone wherein combustion and reforming takes place within the reactor and the composition of the prior art reference meets the limitation of the combustion catalyst and the steam reforming catalyst downstream of the combustion catalyst (para. 0011) (the claims do not require that the composition of the combustion catalyst and reforming catalyst are different). Regarding the claim compositions of claims 1 and 10, it appears that the prior art renders the claimed compositions obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Regarding claim 2, Al-Muhaish teaches that the temperature of the reactor is 800-820 C (claim 1).
Regarding claim 3, Al-Muhaish teaches that the processes take place at atmospheric pressure (para. 0058, 0062).
Regarding claim 5, Al-Muhaish teaches that the ghsv is 35500-50000 (claim 4).
Regarding claim 6, Al-Muhaish teaches that the hydrogen concentration in the hydrogen rich gas is greater than 60 %vol (Table 1).
Regarding claim 7, Al-Muhaish teaches that the product gases include CO, inter alia (Table 1).
Regarding claim 8, it would be obvious to make the process continuous. See MPEP 2144.04 (V) (E).
Regarding claim 9, Al-Muhaish teaches that the hydrogen rich gas stream is a fuel for a transportation vehicle (para. 0001).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Muhaish (US 2016/0257564) in view of Nelson (US 6413016).
Al-Muhaish teaches a process as described above in claim 1, but fails to teach vaporizing the liquid at a temperature of 150-250 C and atmospheric pressure to produce the vaporized liquid hydrocarbon stream.
Nelson, however, teaches a method of processing hydrocarbons wherein kerosene, gasoline vaporize at less than about 650 C (343 C) (col. 3, lines 25-35).
Al-Muhaish teaches that the hydrocarbons include gasoline, kerosene (para. 0016).
Therefore, it would have been obvious to one of ordinary skill in the art to vaporize gasoline, kerosene in Al-Muhaish in order to vaporize these compounds at their known vaporization conditions as taught by Nelson.
Additionally, Al-Muhaish teaches that the processes take place at atmospheric pressure (para. 0058, 0062).

Claim 1-3,5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Muhaish (US 2016/0257564) in view of Inui (US 7700005).
Al-Muhaish teaches a method as described above in claim 1.
If Al-Muhaish fails to teach that the process takes place at atmospheric pressure, Inui will be applied herein.
Inui teaches a method of producing syngas from a vaporized hydrocarbon with a dual function multi component catalyst (abstract) wherein the process is carried out at pressures of 0-50 psig (0-3.4 atm) (col. 5, line 65-col. 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art to carry out the process of Al-Muhaish at a pressure of 0-50 psig in order to provide a process parameter known in the art as taught by Inui.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Muhaish (US 2016/0257564) in view of Nelson (US 6413016) and Inui (US 7700005).
Al-Muhaish teaches a process as described above in claim 1, but fails to teach vaporizing the liquid at a temperature of 150-250 C and atmospheric pressure to produce the vaporized liquid hydrocarbon stream.
Nelson, however, teaches a method of processing hydrocarbons wherein kerosene, gasoline vaporize at less than about 650 C (343 C) (col. 3, lines 25-35).
Al-Muhaish teaches that the hydrocarbons include gasoline, kerosene (para. 0016).
Therefore, it would have been obvious to one of ordinary skill in the art to vaporize gasoline, kerosene in Al-Muhaish in order to vaporize these compounds at their known vaporization conditions as taught by Nelson.
Additionally, Al-Muhaish teaches that the processes take place at atmospheric pressure (para. 0058, 0062).
If Al-Muhaish fails to teach that the process takes place at atmospheric pressure, Inui will be applied herein.
Inui teaches a method of producing syngas from a vaporized hydrocarbon with a dual function multi component catalyst (abstract) wherein the process is carried out at pressures of 0-50 psig (0-3.4 atm) (col. 5, line 65-col. 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art to carry out the process of Al-Muhaish at a pressure of 0-50 psig in order to provide a process parameter known in the art as taught by Inui.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735